Citation Nr: 0715034	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-31 664A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psoriatic 
arthritis.

2.  Entitlement to a disability rating in excess of 30 
percent for dermatitis with blepharitis and recurrent 
chalazion.  

3.  Entitlement to a disability rating in excess of 30 
percent for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to December 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2003 from the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claims on appeal.  
Subsequently, the veteran's claims folder was transferred to 
the St. Petersburg, Florida (RO). 

The appeal of the issue of entitlement to service connection 
for psoriatic arthritis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's dermatitis with blepharitis and recurrent 
chalazion do not show evidence of vision problems, facial 
disfigurement or exceptional repugnance or scarring, nor does 
it resemble an eczema covering 40 percent of the entire body 
or more than 40 percent of exposed areas affected, nor is 
there ulceration or extensive exfoliation or crusting, 
systemic or nervous manifestations, and has not required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.

2.  The veteran's service-connected depression has been shown 
to be manifested by fatigue, sleep problems, crying spells, 
depressed mood, reduced motivation, poor concentration and 
focus, and social isolation, but with no hallucinations, 
suicidal or homicidal thoughts, and recent Global Assessment 
of Functioning (GAF) scores of 55-60.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
disabling for service-connected dermatitis with blepharitis 
and recurrent chalazion have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R.  
§§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7800-7806 
(2001), 7800-7806 (2006).

2.  The criteria for a 50 percent rating but no more for 
depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.102, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below. See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in May 2003.  Prior to the September 2003 rating 
decision, the RO sent a duty to assist letter in June 2003 
addressing the increased rating issues.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to an increased rating, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  The duty to assist letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA records were obtained and 
associated with the claims folder.  Although the evidence 
suggests that the veteran received Social Security disability 
benefits for a number of years until they were changed to 
retirement benefits some time prior to the most recent VA 
examinations of March 2005, the veteran has indicated that 
the benefits were based on other disabilities besides the 
increased rating issues on appeal.  Furthermore, in this 
increased rating matter, where the most recent evidence is to 
be considered, the veteran no longer received disability 
benefits at the time of the most recent examinations.  Thus 
the Social Security records would not be relevant in this 
matter where current disability is at issue and the veteran 
is not prejudiced in the VA's failure to obtain them.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination of 
March 2005 was based on examination of the veteran and review 
of the claims file.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, 
since an increased rating is being denied for the dermatitis, 
the failure to send such a letter is harmless error.  
Regarding the grant of an increased rating for the 
depression, any notice deficiency will be addressed by the RO 
at the time the Board's decision is implemented.  
Significantly, the veteran retains the right to appeal any 
effective date and rating assigned.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, supra.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

A.  Dermatitis to include blepharitis and chalazion

Service connection was granted for dermatitis of the face and 
skin in a January 1977 rating decision, which assigned a 
noncompensable initial rating.  In an August 1978 rating 
decision a 10 percent rating was granted for the dermatitis 
of the face and neck, which also included blepharitis.  In 
May 1981 the RO granted an increased rating to 30 percent 
disabling for the dermatitis of the face and neck, which also 
included blepharitis and recurrent chalazion, which has 
remained in effect.  This is a protected rating as it has 
been in effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2006).  

The veteran filed his claim for an increased rating in May 
2003.  This claim was filed after the rating criteria 
applicable to skin disorders were amended, effective on 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  However because the RO has adjudicated this claim 
under both the criteria in effect prior to and as of August 
30, 2002, the Board shall do likewise.   

Among numerous changes made to 38 C.F.R. § 4.118 under the 
rating criteria effective on August 30, 2002 were diagnostic 
codes specific to disfigurement of the head, face or neck 
(Diagnostic Code 7800), disfigurement of areas other than the 
head, face, or neck (Diagnostic Codes 7801 and 7802), scars 
that are unstable or painful, or otherwise limit motion 
(Diagnostic Codes 7803, 7804, and 7805) and eczema.  These 
revised rating criteria are codified in 38 C.F.R. § 4.118 
(2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

The veteran's service connected dermatitis disorder affecting 
the face, to include the blepharitis and chalazion affecting 
the eyelids had been consistently rated under the criteria 
for evaluating eczema.  See 38 C.F.R. § 4.20.  For eczema 
with exudation or itching that is constant and there are 
extensive lesions or marked disfigurement, a 30 percent 
disability rating is assigned.  To warrant a 50 percent 
rating, ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations or exceptional repugnance 
must be shown.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to August 30, 2002).

In addition, the criteria for scarring and disfigurement is 
to be considered.  

Prior to August 30, 2002, a 30 percent rating was warranted 
for severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating required 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118 Diagnostic Code 7800 (prior to August 30, 
2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  The veteran is 
already in receipt of the more than maximum allowable 
evaluation under Diagnostic Codes 7803 and 7804 (prior to 
August 30, 2002).  Under Diagnostic Code 7805, other types of 
scars were to be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(prior to August 30, 2002).

Under the criteria effective August 30, 2002, a 30 percent 
evaluation is warranted for dermatitis or eczema with 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  A 60 percent evaluation for 
dermatitis or eczema is warranted with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (2006).

As of August 30, 2002, scars of the head, face, or neck, are 
rated as follows under the revised Diagnostic Code 7800, 
which provides eight characteristics of disfigurement: scar 5 
or more inches in length; scar at least one-quarter inch wide 
at widest part; surface contour of car elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper- pigmented in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches; underlying soft 
tissue missing in an area exceeding six square inches; and 
skin indurated and inflexible in an area exceeding six square 
inches.  A 30 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with two or three characteristics of disfigurement.  
A 50 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2006).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 20 percent evaluation is assignable when the area 
or areas exceed 12 square inches (77 square centimeters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2006).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.); while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 square centimeters).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2) (2006).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2006).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2006).

Among the records submitted with the veteran's May 2003 claim 
were records dating back to the 1990's showing treatment for 
chronic skin problems.  These included an October 1995 record 
which revealed that the veteran was treating for skin 
problems described as multiple milia and cysts and interigo 
of the groin.  This record was significant in that he was 
noted to be using trimcinolone and was advised to minimize 
such use as it could have side effects including dermal 
atrophy.  The more recent records of treatment submitted in 
conjunction with the claim revealed continued treatment for 
skin problems diagnosed as seborrheic dermatitis and rosacea 
as well as eyelid problems of blepharitis and recurrent 
chalazion.  Blepharitis is an inflammation of the eyelids.  
Dorland's Illustrated Medical Dictionary 226 (30th ed. 2003).  
Chalazion is an eyelid mass that results from chronic 
inflammation of the meibomian gland.  Dorland's, supra 339.

Among these more recent records were a August 2002 VA 
dermatology record revealed the veteran to have a history of 
seborrheic dermatitis, rosacea and basal cell carcinoma for 
evaluation of his dermatology medical therapy.  He had been 
using nizoral shampoo alternating with coal tar shampoo 
followed by "TAC" (tetracaine, adrenaline and cocaine) 
lotion on the scalp and eyebrows.  He used metrogel to the 
cheeks and took "TCN" (tetracycline or tricyclic nucloside) 
for rosacea.  He complained of itchy lesions under the right 
arm, shoulder and back.  Physical examination revealed yellow 
scaly diffuse rash on erythematous base extending over the 
eyebrows down to the outside of the cheeks and occasionally.  
There were 4 seborrheic keratoses under the right arm and 
shoulder and several comedones on the back.  The assessment 
was seborrheic dermatitis flare-up, seborrheic kerratoses and 
comedones seen.  Plans were made to change some medications 
including starting a mix of hydrocortisone cream applied to 
the facial rash.  He was also switched from tetracycline to 
Minocin.  A December 2002 addendum revealed that the veteran 
called to report that the hydrocortisone has not helped his 
seborrheic dermatitis as much as the triamcinlone did and he 
was put back on this.  Another addendum dated in July 2003 
indicated that the veteran requested a refill of tetracycline 
he takes for his rosacea and he stated that it also helped 
his blepharitis.  

A June 2003 VA eye examination revealed the veteran to have a 
history of severe blepharitis and recurrent chalazia.  He 
said he had rosacea, seborrhea and psoriasis.  He took oral 
tetracycline once a day and sometimes uses triamcinolone 
cream on his face.  He had some skin cancer removed in his 
left nasal cantral area.  On examination his uncorrected 
visual acuity in each eye was 20/25 distance and J/O near.  
With reading glasses his near acuity was J2 right and J1 
left.  His pupils were round and equally reactive to light 
without a relative afferent defect.  His peripheral visual 
fields were full to finger confrontation.  His ocular 
motility was full with 4 prism diopters or exophoria at 
distance on alternate cover testing.  External examination 
showed severe rosacea and large bulging globes.  He was very 
obese, had shallow orbits and may be at risk for "eye 
popping syndrome" where the eyes could prolapse beyond the 
lids under severe strains such as coughing.  There was 
seborrheic debris in the lashes and some crusting along the 
lid margins.  The examiner could not clearly ascertain the 
margins of the past skin cancer surgery.  His corneas were 
clear.  There was a trace of nuclear cataract bilaterally.  
Applanation pressure was 18 in the right eye and 17 in the 
left eye.  Optic discs and vessels appeared satisfactory.  
The impression was severe blepharitis secondary to rosacea 
and seborrhea.   

An active medication list in June 2003 included a 
prescription for triaminolone acetonide 0.1 percent cream, 
with directions to apply the scalp and ear after shampoo.  
Also on this list was a prescription for zinc pyrithione 
shampoo and tetracycline.  A pharmacy note from August 2003 
revealed that the veteran received a prescription for 
triamcinolone acetonide 0.1 percent cream, with directions to 
apply small amount to the skin every day for 10 days, then to 
apply a small amount as needed for dermatitis.  He was to 
apply to scalp daily then affected area and then use as 
needed for residual or recurrence.  The prescription was 
noted to be good until July 2004.  

A VA dermatology record from August 2003 for followup of 
seborrheic dermatitis and acne rosacea revealed that he had a 
recent flare up of the seborrheic dermatitis and also had 
developed a few itchy warty growths of the left forehead and 
back.  Medications included nizoral shampoo for seborrheic 
dermatitis, and a 2 week course of daily "TAC" cream for 2 
weeks, then as needed thereafter.  He also was on 
tetracycline as well as tar shampoo.  On physical examination 
his face was oily, crusty with white flaky skin along the 
eyebrows, glabella, nasal crease, ears and submenteland 
scalp.  He also had hyperkeratotic pigmented oily plaques on 
the left forehead and back.  He was diagnosed with 
sebhorrheic dermatitis of the face and scalp and inflamed 
seborrheic keratosis of the left forehead and lower back.  A 
private eye treatment record from September 2004 revealed a 
history of chalazion, dry eye and blepharitis.  He had 
intermittent pain, like someone is poking his eyes.  This has 
been going on for a year.  Both eyes were painful.  The left 
eye was 20/20 and right eye was 20/25.  He had mild floppy 
eyelids and seborrheic changes on the right eye.  Both eyes 
had mild floppy eyelids although the lid flipped revealed no 
changes.  The diagnosis was pain around the eyes, no 
significant changes and blepharitis the eyes.  

Prescription notes from July 2004 to November 2004 were noted 
to not list the triamcinolone acetonide.  He was noted to be 
prescribed tetracycline for an unspecified infection in 
August 2004.  A November 2004 VA prescription note revealed 
the veteran was on ketaconazole shampoo for seborrheic 
dermatitis, and triaminolone acetonide lotion for his skin 
and on daily erythromycin lotion for his eye.  Regarding the 
triaminolone acetonide 0.1 percent cream, the November 2004 
prescription note mentioned directions to apply small amount 
to affected area such as the scalp, etc. as directed, and 
indicated that he had 11 refills.  

A January 2005 photograph revealed the veteran to show his 
right eye was swollen mostly shut.  His left eye appeared 
normal.  

The veteran's active medication list in February 2005 and 
March 2005 was significant for showing that he had active 
prescriptions for triamcinolone acetonide 0.1 percent cream, 
with directions to apply small amount to affected area such 
as the scalp, etc. as directed.  

The veteran underwent a VA examination in March 2005 to 
ascertain the severity of his service-connected skin 
condition with eye manifestations.  He indicated that he 
began developing a rash of the face in 1953 and that he was 
service connected more than 40 years ago.  His last 
examination was 6-7 years ago.  Over these years he has noted 
a more extensive rash and noted bilateral ear involvement 
over the past 3 years.  He claimed he had bilateral external 
otitis.  He had intermittent itching from his rash.  
Predominantly the rash affected his face, chest, ears and 
scalp.  His current treatment included triamcinolone cream 
0.1%, ketoconazole shampoo, and atarax with drowsiness as a 
side effect.  He also had been on tetracycline periodically 
and Metrogel for rosacea.  The percentage of the affected 
area was 2 percent and the percentage of the entire body 
affected was 2 percent.  There was no scarring or 
disfigurement and no evidence of acne.  Physical examination 
revealed the veteran to have hyperkeratotic plaques of the 
forehead and cheek.  He had fine keratosis of the chin with 
white flaky eruptions of the nasolabial folds along with 
small keratosis of the sternum.  He had flaking of the entire 
scalp.  The impression was seborrhea, eczematoid dermatitis 
and acne rosacea although there was no evidence of active 
rosacea at the time.  

The March 2005 VA examination of the veteran's eye problems 
included a review of past documentation with the veteran's 
main complaints of blepharitis and recurrent chalazions.  He 
had several chalazions removed in the past from both upper 
lids.  He said he suffered from blepharitis for 40 years and 
also had a very troublesome eczema condition.  He saw doctors 
at Bay Pines and Sarasota VA facilities.  He wore no glasses.  
His right eye was 20/25-1 and left eye was 20/25-2.  This was 
equal to 20/20 in both eyes.  The blepharitis could cause 
many dry eye problems.  He was on e-mycin ointment.  
Following examination, the examiner opined that the 
blepharitis can cause much irritation and infections if not 
controlled.  His condition seemed not well controlled at all.  
The constant presence of this ailment was more likely then 
not to cause him continued visual difficulty.  So far his 
vision was very good at 20/25 in both eyes.  

Photographs submitted with the March 2005 VA examination 
revealed the veteran's face to have patches of white flaky 
skin above both eyebrows and scattered lightly around his 
nose and the sides of his mouth.  He also had a small amount 
of flaking on his left cheek and left ear.  He also had a 
reddish type of rash on his forehead and cheeks.  A 
photograph of his chest was also taken and showed what 
appeared to be a reddish bumpy rash.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased rating 
for the veteran's skin disorder of dermatitis affecting the 
face with blepharitis and chalazion of the eyelids.  
Currently he is in receipt of a 30 percent rating under 
Diagnostic Code 7806 in effect prior to August 30, 2002 which 
allowed such rating be assigned for either constant exudation 
or itching or for extensive lesions or marked disfigurement.  
The evidence, particularly the findings of the most recent 
examination in March 2006 and discussed above failed to show 
evidence of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations or exceptional 
repugnance.  In fact, the examiner determined that the 
condition was non disfiguring and there was no scarring or 
other findings necessary to warrant a 50 percent rating under 
Diagnostic Code 7806 in effect prior to August 30, 2002.  
Regarding nervous manifestations, the veteran is secondarily 
service connected for a depressive disorder due to his skin 
condition, and receives a separate rating for this disorder, 
thus consideration of nervous manifestations in adjudicating 
the skin disorder would constitute a violation of the rule 
against pyramiding.  See 38 C.F.R. § 4.14.

The evidence also does not reflect that a higher rating is 
warranted under the Diagnostic Code 7806 currently in effect.  
The findings from the March 2005 VA examination reflect that 
the area affected was only 2 percent of the exposed area and 
also only 2 percent of his entire body, far less than the 40 
percent area required to meet a 60 percent rating.  Regarding 
his use of systemic therapy such as corticosteroids, although 
he is shown to be prescribed triamcinolone cream, which is a 
corticosteroid, the evidence does not clearly indicate that 
his usage of this cream which is at a 0.1% concentration has 
actually been constant or near constant within the past 12 
months.  The August 2003 pharmacy note revealed specific 
instructions to only use this medication for a few weeks and 
then later only as needed, although it was listed on his 
active medication list in August 2004, November 2004, 
February 2005 and March 2005.  The other medications 
prescribed for his service-connected skin condition are not 
shown to be corticosteroids.  

Regarding scarring and disfigurement caused by the service 
connected skin disorder, the Board notes that the evidence, 
particularly the VA examination report of March 2005 which 
found no scarring or disfigurement does not meet the 
requirement for exceptionally repugnant deformity of one side 
of the face or of repugnant bilateral disfigurement of the 
whole face.  Likewise review of the most recent photographs 
of March 2005 do not show such disfigurement.  The photos do 
show some evidence of red or flaking skin on various areas of 
the face, but not actual scarring or disfigurement.  The 
evidence also fails to show visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features nor of four or five characteristics 
of disfigurement.  Thus the criteria for a 50 percent rating 
is not met under either Diagnostic Code 7800 in effect prior 
to or as of August 30, 2002.  

Regarding scars other than the head, face or neck, although 
there was evidence of some involvement of skin problems below 
the head or neck, shown at various time to include the back, 
chest or arms, and on most recent examination on the chest, 
there is no evidence that this resulted in limitation of 
function from scarring or that more than 144 centimeters is 
affected.  Thus a higher rating under either Diagnostic Code 
7801-7804 in effect prior to or as of August 30, 2002 is not 
warranted.  

Regarding the veteran's blepharitis and recurrent chalazion 
affecting his eyelids, the Board has considered these 
conditions as part and parcel of the skin disorder itself, 
and these eye conditions are considered when contemplating 
disfigurement, with no evidence that they cause permanent 
disfigurement as discussed above.  As the disease has been 
shown to affect the eyelids, with no evidence of actual 
damage to the eyes themselves, separate consideration under 
the criteria for eye diseases is not warranted.  As there has 
also been no evidence of visual impairment shown in the 
records and examinations a separate evaluation under the 
criteria for impairment of vision is also not warranted.  

Thus the preponderance of the evidence is against a rating in 
excess of 30 percent for dermatitis, with blepharitis and 
chalazion.

B.  Major Depression

In this matter, service connection was granted for depression 
in August 2000 and an initial 30 percent rating was assigned.  
The veteran filed his claim for an increase in May 2003.  

Major depression is rated under the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9434. 38 C.F.R. § 
4.130 (2006).  These criteria contemplate that a 30 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation, is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2006).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

Among the evidence submitted in conjunction with the 
veteran's May 2003 increased rating claim were VA records 
dating back to the late 1990's to the early 2000's showing 
continued treatment for mild to moderate psychiatric 
complaints that repeatedly included poor sleep and complaints 
of low energy and concentration, and depressive or dysphonic 
thoughts although he never exhibited more severe symptoms 
such as suicidal thoughts or evidence of psychosis.  These 
records revealed that he had improvement of his symptoms with 
medication such as Prozac and Paxil.  The more recent 
relevant records submitted in conjunction with his May 2003 
claim included a February 2002 VA psychiatric record in which 
he complained about hip pain and ongoing sleep problems.  He 
indicated he could only sleep 2 hours at a time, and was 
tired most of the day.  He also had concentration problems.  
He had mildly depressed mood, moderate loss of interest in 
pleasure, but no insomnia and no psychomotor retardation or 
agitation.  He did have mild fatigue, no worthlessness.  He 
had moderate problems with decision-making and concentration.  
There were no suicidal ideations and no irritable or elevated 
mood.  The diagnosis was major depressive disorder, recurrent 
and his GAF was 65.  He reported having increased symptoms of 
depression due to increased pain.  He was also short on 
medications and was not taking them as directed.  

In August 2002 the veteran was evaluated for a possible 
gastric bypass surgery.  He was noted to have depressive 
disorder.  Psychiatric complications were that he was self 
critical, avoided some social activities, and stopped caring 
about his appearance.  He became apathetic due to pain and 
had limited motivation for change.  He was noted to eat to 
deal with frustration of chronic pain.  Based on his 
depression screening, the veteran had moderate to severe 
level of depressive symptoms related to increases in the 
appetite and food cravings as well as low energy and 
anhedonia.  Socially he lived in an apartment and had 
"phone" friends.  He was noted to have some social life.  
Mental status examination revealed him to be pleasant, 
cooperative, but with dysphonic mood.  He denied suicidal 
ideations and showed no evidence of psychosis.  He had 
logical and linear thoughts with adequate insight and 
judgment.  The diagnosis was major depressive disorder, 
recurrent.  He was found to not have sufficient information 
to make an informed decision to elect surgical weight 
management.  He was also thought to lack sufficient 
motivation for post operative requirements.  

A February 2003 psychiatric record revealed the veteran to 
complain that his mood was not "that great" and that he had 
problems dealing with pain.  He complained of problems with 
his throat and breathing.  His symptoms were mild depressed 
mood, mild impairment in employment or self employment.  He 
had a moderate loss of interest or pleasure and mild 
impairment in household duties, mild fatigue and mild 
psychosocial agitation.  There was no evidence of 
worthlessness or guilt.  There was fair to moderate problems 
with concentration and decision making.  There were no 
thoughts of death or suicide.  The assessment was major 
depressive disorder, recurrent.  His GAF was 65.  He reported 
some beneficial effects from Prozac but has a hard time 
keeping track of the dosing.  

A June 2003 VA record revealed the veteran to be having 
problems with his self adjustment with his medications.  He 
was complaining about having been very sleepy the past few 
weeks.  He reported multiple medical complaints including 
nonservice connected ones and poor sleep due to itching and 
pain which woke him up.  He napped excessively during the day 
and described himself as homebound.  His motivation was down, 
but his appetite was too good as he was obese.  He was 
concerned with pain.  Mental status examination revealed him 
to be casually dressed and groomed.  He was cooperative but 
complained of poor memory and concentration was down.  There 
were no suicidal or homicidal ideations and he denied any 
psychosis.  He rated his mood at around 3-4 out of 10.  He 
had good insight and judgment.  The assessment was major 
depressive disorder in poor control.  His pain was a 
continued problem and it was felt his depression would 
probably not be controlled until his pain was under control. 

The report of a June 2003 VA examination reviewed the 
previous records of an examination in 2000 when he was 
getting Social Security disability and was experiencing 
depressive symptoms secondary to his skin problems.  At that 
time he complained of reductions in concentration, hope and 
motivation.  He had been married once and divorced.  Mental 
status findings in the 2000 examination had been fairly 
benign and he was diagnosed with major depression with a GAF 
of 60.  Also reviewed in the claims file were some 1999 
psychiatric notes of major depression being adequately 
treated.  The veteran's current subjective complaints 
revealed him to continue to attend the VA outpatient clinic 
and was prescribed Prozac and Wellbutrin.  He said when he is 
significantly depressed he tends to isolate, eats too much or 
too little and has broken sleep.  His sleep problems were 
possibly due to sleep apnea and he was waiting for a sleep 
study.  He described poor energy and also poor concentration 
and focus.  He indicated medications help and he tended to be 
less tearful, irritable and more tolerant of other's 
behavior.  His current severity of symptoms was around 4-5 
out of 10, with 10 being symptom free.  He has not worked for 
10 years and claimed to be on Social Security disability for 
problems with his neck and other arthritic problems that he 
described as fibromyalgia.  Prior to that he worked in 
drywall and as a musician.  He was divorced and lived in a 
small apartment in a senior living center.  Usually he stayed 
home, citing mobility problems with a bad hip.  His mobility 
problems made it difficult to perform activities of daily 
living like cooking, shopping, etc.  He said he would be more 
active physically and socially if he were less limited by his 
physical problems.  He had several "lady friends" in the 
immediate area who he regularly talked with on the phone.  

Objective findings revealed the veteran to be obese, casually 
dressed.  He was of average intelligence.  He had well 
organized thoughts with no evidence of psychotic thoughts.  
He appeared calm and normally animated.  His mood seems 
euthymic.  Mental status testing showed good cognition as he 
was able to perform cognitive exercises such as abstract 
interpretation and computation.  However he did exhibit some 
memory problems.  He was considered competent to handle 
finances.  He was diagnosed with major depressive disorder in 
partial remission in treatment.  His GAF score was 63 for 
current and past year.  

VA treatment records from 2004 to 2005 revealed ongoing 
treatment for psychiatric symptoms that were generally 
moderate.  A September 2004 psychiatric record revealed that 
the veteran was recently relocated from California and wanted 
continued treatment.  He gave a history of occasional crying 
spells, sadness and persistent dysphoria dating back to 1982.  
He denied inpatient treatment or suicide attempts.  He was 
noted to be on Social Security retirement.  He was on his 3rd 
marriage for 10 years with his current wife who was disabled.  
His speech was spontaneous, clear, coherent and relevant.  He 
was cooperative, clean with appropriate eye contact.  His 
mood was euthymic, his affect was congruent and a full range 
of emotions.  He was oriented times 4, his memory was intact, 
as was his insight and judgment.  There was no evidence of 
psychotic thought or suicidal ideations.  He did have 
fragmented sleep and felt tired most of the day.  His 
attention and concentration were adequate.  He had average 
intelligence and was viewed as a reliable historian.  The 
diagnosis was major depressive disorder, recurrent, mild.  
Also diagnosed was nicotine dependence with a long sustained 
remission.  His GAF was 55.  

A January 2005 psychiatric note revealed that the veteran may 
be slightly better with a medication change and he felt 
calmer.  Sleep and tiredness were his main problems.  His 
wife was noted to have her own medical problems but they got 
along better.  He worried about his well being.  He had 
chronic blepharitis.  Objective findings revealed him to be 
alert, attentive, casually dressed, morbidly obese, very 
pleasant.  He was verbal and cooperative, clean shaven, with 
obvious facial dermatoses.  He had appropriate eye contact, 
normal psychomotor movements, and spontaneous, coherent, and 
clear speech.  He had relevant affect which was mood 
congruent.  He was oriented times 4, and had intact recent 
and remote memory as well as intact judgment and insight.  
There was no evidence of psychotic process.  He was not 
suicidal.  He did exhibit sleep problems, only sleeping in 2 
hour intervals.  His concentration and attention were 
adequate and he had average intellect.  The Axis I diagnosis 
was major depressive disorder, recurrent and mild, with a GAF 
of 60.  

The report of a March 2005 VA psychiatric examination 
revealed the veteran to be 66 years old.  He was noted to 
have multiple medical problems in addition to his service 
connected ones.  He was currently married to his third wife 
and they lived in their own home.  He received Social 
Security retirement and VA benefits.  He said that about 10 
years prior to getting his Social Security retirement he was 
on Social Security Disability benefits.  His work history 
included dry wall and building contractor and he played drums 
or guitars in bands for many years.  He stopped playing music 
due to back and leg problems in 1999.  He currently still 
socialized some and would go out to dinner with his wife.  He 
had no history of psychiatric hospitalizations or suicide 
attempts.  He attended individual therapy and was maintained 
on medications.  His symptoms included feelings of 
depression, some periods of crying spells and a general sense 
of sadness.  He complained of sleep problems the past several 
years and woke up frequently at night.  He also got little 
pleasure from most things.  He was concerned about his health 
and appearance and what his future would bring.  He reported 
that his emotional status has been essentially stable since 
the last rating.  Mental status examination revealed him to 
be alert, cooperative and oriented times 4.  He was casually 
but neatly dressed and was adequately groomed although 
unshaven.  He indicated that he was unshaven because of his 
skin condition.  His thought processes were linear and goal 
directed.  His speech was coherent and spontaneous.  His mood 
was somewhat depressed.  He denied any current suicidal or 
homicidal ideations.  There was no evidence of thought 
disorder noted.  His recent and remote memory was generally 
intact although he said he has some difficulty with his 
memory at times.  The Axis I diagnosis was major depressive 
disorder, recurrent.  Axis II diagnosis was deferred.  His 
GAF was 60.  He was deemed competent to handle his current 
finances.  

Based upon review of the evidence and with application of 
reasonable doubt, the Board finds that a 50 percent rating, 
but no more is warranted for the veteran's depressive 
disorder.  Although this is a close case between 30 percent 
and 50 percent, the evidence in this case is shown to more 
closely resemble the criteria for a 50 percent rating.  
38 C.F.R. § 4.7. 

Specifically, the veteran's ongoing symptoms such as fatigue, 
sleep problems, crying spells, depressed mood, reduced 
motivation, poor concentration and focus are shown to general 
result in occupational and social impairment with reduced 
reliability and productivity.  Evidence of such impairment is 
shown in these symptoms having resulted in his not being 
cleared for gastric bypass surgery to cure his obesity.  The 
symptoms have also been shown to cause the veteran a certain 
amount of social isolation and withdrawal from activities he 
formerly enjoyed.  Although earlier GAF scores were shown to 
be above 60, more recently his GAF scores have trended 
downward to between 55 and 60, with his most recent GAF of 60 
shown on the March 2005 VA examination.  Thus the GAF scores 
now suggest moderate symptomatology in line with the criteria 
for a 50 percent rating.  

However, the record repeatedly has not shown the veteran to 
have more severe symptomatology such as homicidal or suicidal 
thought, nor active hallucinations of any sort.  Although 
somewhat reclusive, he nonetheless has been able to maintain 
fairly good relationships with family members and his wife.  
His depressive disorder is not shown to result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Although he has not worked for many 
years, by his own admission he was awarded Social Security 
benefits due to other physical problems, not due to 
psychiatric problems.  Thus his depression is not shown to 
result in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to these 
symptoms.

In summary, with application of reasonable doubt, the 
evidence reflects that a 50 percent rating for his depression 
is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, based on the above 
evidence there is no evidence that the veteran's service 
connected dermatitis disorder or his depressive disorder has 
resulted either in frequent hospitalizations or interfered 
with his employment.  


ORDER

A disability rating in excess of 30 percent disabling for 
dermatitis with blepharitis and recurrent chalazion is 
denied.

A 50 percent rating for depression is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

The veteran contends that he should be service connected 
psoriatic arthritis.  He is alleging in essence that he has 
arthritis that is the result of a skin condition.  He is 
noted to be service connected for a skin disorder classified 
as dermatitis with blepharitis and recurrent chalazion.  A 
review of the records reveals that he has been show to have 
evidence of arthritis or degenerative disease in his cervical 
spine and lumbar spine as shown in VA and private medical 
records.  The veteran has also submitted several articles 
about  psoriatic arthritis in May 2003 and June 2003, 
including an article that discusses several symptoms 
suggestive of such condition that appear similar to symptoms 
experienced by the veteran.  

Although he is not shown to be diagnosed with psoriasis in 
the available records which reveal that he has been diagnosed 
with seborrhea, eczematoid dermatitis and acne rosacea, it 
appears that complete records have yet to be associated with 
the claims file.  Specifically, the record repeatedly shows 
that he was in receipt of Social Security benefits until he 
became eligible for age related Social Security benefits.  He 
further has alleged that he received Social Security 
disability benefits for problems with his neck and for other 
arthritis problems as reported in the June 2003 VA 
psychiatric examination.  To date these records from the 
Social Security Administration are not associated with the 
claims file.  

As the veteran's claim for service connection for what he 
claims as "psoriatic arthritis" may turn on whatever 
evidence is shown in these records from the Social Security 
Administration, it is necessary to obtain such records.  
Thereafter an examination should be scheduled to ascertain 
the nature and etiology of his claimed "psoriatic 
arthritis."

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an increased rating and an 
earlier effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issue on appeal.  

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  Thereafter, the veteran should be 
afforded a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed psoriatic arthritis.  The 
examination should determine whether any 
arthritis found is directly related to 
service or due to or aggravated by any 
service-connected skin disorder.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his claimed arthritis.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's claimed arthritis 
and the joints affected (2) the medical 
probability that any diagnosed arthritis 
began in service (3) the medical 
probability that any diagnosed arthritis 
is related to the appellant's service-
connected skin disorder and (4) whether 
it is at least as likely as not (at least 
a 50 percent chance) that the appellant's 
service connected skin disorder 
contributed to or accelerated any 
diagnosed arthritis beyond its natural 
progression.  If the appellant's service-
connected skin disorder aggravated or 
contributed to or accelerated any 
pathologic process of any diagnosed 
arthritis, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of any 
diagnosed arthritis itself or as opposed 
to other possible contributing factors.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, the AOJ should 
readjudicate the veteran's claim for 
service connection for psoriatic 
arthritis.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


